Appeal from a judgment of the Supreme Court (Stein, J.), entered September 27, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, an inmate at Gouverneur Correctional Facility in St. Lawrence County, commenced this CPLR article 78 proceeding challenging the determination of the Central Office Review Committee that he had failed to complete the Alcohol and Substance Abuse Treatment (hereinafter ASAT) program, a prerequisite to his enrollment in the Close to Home program. Supreme Court dismissed the petition, prompting this appeal, and we now affirm.
Petitioner argues that a memorandum from the ASAT supervisor indicating that he “felt [that petitioner] deserved a successful [ASAT] completion and . . . had given him one in 1995” demonstrates the impropriety of the determination by the Central Office Review Committee. However, inasmuch as a review of the record reveals that there was no ASAT program certificate of completion contained anywhere in petitioner’s file, along with the fact that it does not appear that petitioner ever finished the minimum amount of treatment required by the ASAT program prior to the issuance of a valid certificate of completion, we cannot say that the determination in question was irrational, arbitrary or capricious (see Matter of Matos v Goord, 27 AD3d 940, 941 [2006]; Matter of Harty v Goord, 3 AD3d 701, 702 [2004]). Petitioner’s remaining contentions have been examined and found to be without merit.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.